Appeal from a judgment of the County Court of Greene County (Fromer, J.), rendered September 28, 1982, upon a verdict convicting defendant of two counts of the crime of reckless endangerment in the first degree. It is undisputed that the People’s witness Michael Schnur was an accomplice, as a matter of law, whose testimony required corroboration (People v Duncan, 46 NY2d 74,79, cert den 442 US 910). County Court, however, after properly charging the jury that Schnur was an accomplice, charged the jury that whether Schnur was an accomplice was a factual question for them to decide. Such charge was blatantly inconsistent and confusing and, accordingly, erroneous. Contrary to the People’s suggestion, we are unable to find this error harmless in the present case (see People v Crimmins, 36 NY2d 230, 241-242; see, also, People v Hayes, 85 AD2d 892). The judgment should, therefore, be reversed and a new trial ordered. In reaching the decision to order a new trial, we necessarily find that County Court properly denied defendant’s motion to dismiss the indictment. Finally, we note that we have examined defendant’s contention that he was denied his statutory right to a speedy trial and find that argument to be unpersuasive (CPL 30.30, subd 4, pars [a], [g]; People v Scaccia, 55 AD2d 444). Judgment reversed, on the law, and matter remitted to County *595Court of Greene County for a new trial. Kane, J. P., Casey, Yesawich, Jr., Weiss and Levine, JJ., concur.